TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 13, 2016



                                      NO. 03-14-00406-CV


                                     Gary Phillips, Appellant

                                                 v.

           Boo 2 You, LLC; George Steven Smith; and Linda K. Smith, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
        BEFORE JUSTICES GOODWIN, BOURLAND, AND SHANNON*
              AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the order signed by the trial court on May 29, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.




* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).